Filed 4/8/22 P. v. Stewart CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----

 THE PEOPLE,                                                                                   C092676

                    Plaintiff and Respondent,                                       (Super. Ct. No. 17F1876)

           v.

 STEVAN DRE STEWART,

                    Defendant and Appellant.




         Responding to a report of a structure fire, police and fire department personnel
arrived at defendant Stevan Dre Stewart’s apartment. The apartment was filled with
smoke and a fire alarm was sounding. Firefighters found defendant, who was on
probation at the time, and his girlfriend unconscious in bed and escorted them out.
Defendant, who seemed a bit “out of it,” walked around outside, followed by police
Sergeant Jeffrey Schmidt. While the fire department was still working in the apartment,
defendant attempted to go back inside. Schmidt grabbed defendant by the arm to stop
him from reentering the apartment, and defendant spun around and raised his arms in
what Schmidt deemed to be an aggressive posture. Schmidt took defendant to the ground
and police subdued him. The People filed a petition for violation of probation, alleging



                                                             1
two counts of resisting, delaying, or obstructing an officer. The trial court sustained the
petition as to one count. On appeal, defendant asserts substantial evidence does not
support the trial court’s determination and that, in the absence of sufficient evidence, that
determination violated due process. We affirm the judgment.

                        FACTS AND HISTORY OF THE PROCEEDINGS
          In 2017, defendant pleaded no contest to felony violation of Penal Code section
273.5 (statutory section citations that follow are to the Penal Code), infliction of corporal
injury on a spouse or cohabitant. On May 17, 2017, the trial court suspended imposition
of sentence and imposed formal probation. A condition of defendant’s probation was that
he violate no laws. On January 17, 2020, the People filed a petition for revocation of
probation, asserting that, on October 26, 2019, defendant committed two counts of
resisting, delaying, or obstructing an officer in violation of section 148, subdivision
(a)(1).

The People’s Case

          At approximately 3:12 a.m. on October 26, 2019, Sergeant Schmidt and Officer
Lauren Meyer were both in uniform and both in marked patrol vehicles when they
responded to reports of a structure fire. When they arrived at the location, Schmidt and
Meyer both saw an apartment with smoke inside and Meyer heard a fire alarm. They
began pounding on the apartment door.
          When they arrived, firefighters forced entry into the apartment. They went in,
came out, and reported that the smoke was from a stove or oven fire, and there was only
smoke inside the apartment. Firefighters went back in to see if anyone was inside. Fire
Captain Steve Cramer found a male and a female sleeping in the bedroom who did not
respond to verbal commands.
          Firefighters brought defendant and the female out of the apartment. Captain
Cramer testified the male he escorted out did not appear to understand what was


                                               2
happening, and Cramer informed law enforcement the male appeared to be “out of it.”
He pushed Cramer away. Officer Meyer noted defendant was “being very aggressive
with the firefighter that was escorting him out.” Defendant “was aggressively pulling
away from the firefighter and he took kind of like a fighting stance, he faced the
firefighter. It was aggressive.” According to Sergeant Schmidt, defendant was resisting
as he was being led out of the apartment, but he “also seemed like he was not completely
coherent at the time.”
       Officer Meyer got the female seated on a curb and turned her attention to
defendant. Meyer talked to defendant and tried to calm him down and get him to sit
down. Defendant was not very responsive and was in a daze.
       Sergeant Schmidt followed defendant as he walked around to keep an eye on him.
Schmidt was concerned for defendant because he had just come out of a smoke-filled
apartment. Schmidt tried to direct defendant towards an ambulance to be seen by
medical staff. Defendant did not acknowledge what Schmidt was saying. Every now and
then, defendant would look at Schmidt and scowl, “not in an aggressive manner but
almost like what are you doing, like, who are you.”
       After defendant walked around a bit, he turned and started walking back toward
the apartment. Officer Meyer did not want defendant going back into the apartment both
because of the smoke and based on defendant’s aggression towards one of the
firefighters. Sergeant Schmidt stopped defendant from going inside and told defendant,
“we’re not going back in. You need to come over and talk to the ambulance crew.”
Schmidt said, “we’re not going in or you can’t go into the apartment or something to that
effect.” Schmidt told defendant that going into the apartment was not an option, or that
“we were staying out of the apartment.” Schmidt could not remember the exact words he
used. At least one time, Schmidt told defendant, “you can’t go into the apartment.”
       Sergeant Schmidt testified: “That’s why when I grabbed him by his arm, I’m
trying to, like, guide him, like, hey, let’s—I hate to say like when you got a drunk friend,

                                             3
and they’re wandering the wrong way and you grab ‘em and you try to turn them in the
way they need to go. But that’s kind of what I was trying to do is, like, hey, let’s go back
over here . . . .” After Schmidt grabbed defendant’s arm, defendant pulled away from
Schmidt really hard. Defendant “rip[ped]” away from Schmidt and put his arms
up. Defendant spun around, faced Schmidt, and raised his arms, “like we’re going to
fight right there in . . . the entryway.” They were “looking straight at each other.”
According to Officer Meyer, defendant turned around “very aggressively” to face
Schmidt, and “it looked like . . . [defendant] was going to assault . . . Schmidt.” Schmidt
“felt like there was something coming at me, some sort of an attack . . . . So we had to
stop him and get him into handcuffs, get him over to the ambulance for treatment and . . .
mitigate that risk to me, to the other officers, to the fire department . . . , so fire could
accomplish their mission to deal with whatever the fire was.”
       Sergeant Schmidt grabbed defendant and took him to the ground. Officer Meyer
attempted to handcuff defendant but he kept his arms under his body. Defendant refused
to move his hands out from under his body, so the officers “started using different
techniques to try to gain compliance,” including knee strikes and palm strikes. Schmidt
also used a baton and pepper spray. At some point, a firefighter tried to help subdue
defendant. Eventually, the officers handcuffed defendant.

The Defense Case

       Defendant’s upstairs neighbor testified his wife had called the fire department.
The neighbor later went outside and saw defendant on the ground. Officers had
defendant’s face pressed up against a bed frame that was on the ground and had his arm
twisted behind his back. Defendant was saying, “ ‘Please stop, you’re hurting me.
Please stop.’ ”
       Defendant testified he and his girlfriend had gone to a party. He had drinks before
going to the party and more drinks at the party. They went home after 2:00 a.m. When



                                                4
they got home, defendant began to cook some hot links on the stove. However, he then
lay down in bed next to his girlfriend and fell asleep. Later, defendant woke up in jail,
confused. He did recall a few snippets, “like a glimpse of me . . . looking at my door.
And I remember me being on the ground.” Defendant remembered “being on the ground
and saying, ‘Ow, ow . . . what are you doing?’ Like I was . . . screaming for help. And
that’s all I really remember from . . . the incident.” When he woke up in the holding cell,
he had injuries and his face felt like it was burning from the pepper spray.

The Trial Court’s Decision

       The trial court divided the incident into two discrete time frames, one consisting of
the events from when defendant was removed from his apartment until Sergeant Schmidt
took him to the ground and the other consisting of everything thereafter. The court
sustained the allegation of one violation of section 148, subdivision (a)(1) related to the
first time frame and did not sustain the second. With regard to the first time frame, the
trial court stated that the “threat an individual poses to himself may create an exigency
that makes the needs of law enforcement so compelling that a warrantless entry is
objectively reasonable under the Fourth Amendment.” The court concluded it was
reasonable for law enforcement to prevent defendant from entering his apartment because
of the smoky conditions in the apartment. From the perspective of law enforcement,
defendant was not in a position to care for himself, whether because of alcohol or smoke
inhalation. While outside, defendant had demonstrated he was not responsive to verbal
direction. Therefore, when he began to walk towards his apartment, it was reasonable for
Sergeant Schmidt to grab defendant and physically redirect him. When this happened,
defendant became aggressive. The court continued: “[O]n more than one occasion, he
certainly turned and resisted the lawful redirection of Sergeant Schmidt . . . .” Having
sustained one of two counts, the trial court revoked and reinstated probation and extended
the probation term to November 16, 2020.


                                              5
                                        DISCUSSION

                  Substantial Evidence Supports the Trial Court’s Order

       Defendant asserts substantial evidence does not support the trial court’s conclusion
that he willfully resisted, obstructed, or delayed Sergeant Schmidt in the discharge of his
duties. Defendant asserts that, in the absence of sufficient evidence, the trial court’s
finding violated his right to due process.
       “Section 1203.2, subdivision (a), authorizes a court to revoke probation if the
interests of justice so require and the court, in its judgment, has reason to believe that the
person has violated any of the conditions of his or her probation. [Citation.] ‘ “When the
evidence shows that a defendant has not complied with the terms of probation, the order
of probation may be revoked at any time during the probationary period. [Citations.]”
[Citation.]’ [Citation.] The standard of proof in a probation revocation proceeding is
proof by a preponderance of the evidence. [Citations.] ‘Probation revocation
proceedings are not a part of a criminal prosecution, and the trial court has broad
discretion in determining whether the probationer has violated probation.’ ” (People v.
Urke (2011) 197 Cal.App.4th 766, 772, fn. omitted (Urke).)
       “We review a probation revocation decision pursuant to the substantial evidence
standard of review [citation], and great deference is accorded the trial court’s decision,
bearing in mind that ‘[p]robation is not a matter of right but an act of clemency, the
granting and revocation of which are entirely within the sound discretion of the trial
court.’ ” (Urke, supra, 197 Cal.App.4th at p. 773.) “ ‘When considering a challenge to
the sufficiency of the evidence . . . , we review the entire record in the light most
favorable to the judgment to determine whether it contains substantial evidence—that is,
evidence that is reasonable, credible, and of solid value—from which a reasonable trier of
fact could find the defendant guilty beyond a reasonable doubt. [Citation.] We presume
in support of the judgment the existence of every fact the trier of fact reasonably could


                                              6
infer from the evidence. [Citation.] If the circumstances reasonably justify the trier of
fact’s findings, reversal of the judgment is not warranted simply because the
circumstances might also reasonably be reconciled with a contrary finding. [Citation.] A
reviewing court neither reweighs evidence nor reevaluates a witness’s credibility.’ ”
(People v. Covarrubias (2016) 1 Cal.5th 838, 890 (Covarrubias).)
         “ ‘The discretion of the court to revoke probation is analogous to its power to
grant the probation, and the court’s discretion will not be disturbed in the absence of a
showing of abusive or arbitrary action. [Citations.]’ [Citation.] ‘Many times
circumstances not warranting a conviction may fully justify a court in revoking probation
granted on a prior offense. [Citation.]’ [Citation.] ‘ “[O]nly in a very extreme case
should an appellate court interfere with the discretion of the trial court in the matter of
denying or revoking probation. . . .” ’ [Citation.] And the burden of demonstrating an
abuse of the trial court’s discretion rests squarely on the defendant.” (Urke, supra,
197 Cal.App.4th at p. 773.)

         Willfulness

         “Every person who willfully resists, delays, or obstructs any . . . peace officer . . .
in the discharge or attempt to discharge any duty of his or her office or employment,
when no other punishment is prescribed,” is guilty of a misdemeanor. (§ 148, subd.
(a)(1).) The elements of a violation of section 148, subdivision (a)(1) are: “ ‘(1) the
defendant willfully resisted, delayed, or obstructed a peace officer, (2) when the officer
was engaged in the performance of his or her duties, and (3) the defendant knew or
reasonably should have known that the other person was a peace officer engaged in the
performance of his or her duties.’ ” (In re Muhammed C. (2002) 95 Cal.App.4th 1325,
1329.)
         Upon being escorted out of his apartment by firefighters, defendant pushed
Captain Cramer away. According to Officer Meyer, defendant was being very aggressive


                                                 7
with the firefighter who was escorting him out of the apartment, even assuming “kind of
like a fighting stance.” Sergeant Schmidt testified defendant was resisting as he was
being led out of the apartment. After defendant walked around a bit, he started walking
back toward his apartment. Schmidt stopped defendant from going inside and told
defendant, “we’re not going back in. You need to come over and talk to the ambulance
crew.” Schmidt said, “we’re not going in or you can’t go into the apartment or something
to that effect.”
       At least once, Schmidt told defendant, “you can’t go into the apartment.”
Defendant did not acknowledge what Schmidt was saying. Every now and then,
however, defendant would look at Schmidt and scowl, “not in an aggressive manner but
almost like what are you doing, like, who are you.” Schmidt grabbed defendant’s arm
and defendant pulled away really hard. Defendant “rip[ped]” away from Schmidt and put
his arms up. Defendant spun around, faced Schmidt, and raised his arms, “like we’re
going to fight right there in . . . the entryway.” Defendant and Schmidt were “looking
straight at each other.” According to Meyer, defendant turned around “very
aggressively” to face Schmidt. To Meyer, “it looked like . . . [defendant] was going to
assault . . . Schmidt.”
       Substantial evidence supports the conclusion that defendant acted willfully when
he tried to go into his apartment, Sergeant Schmidt grabbed his arm, and defendant pulled
away from Schmidt and assumed a fighting posture. “The word ‘willfully,’ when applied
to the intent with which an act is done or omitted, implies simply a purpose or
willingness to commit the act, or make the omission referred to. It does not require any
intent to violate law, or to injure another, or to acquire any advantage.” (§ 7, subd. (1),
italics added.) Defendant’s actions, as described by Captain Cramer, Officer Meyer, and
Sergeant Schmidt, establish defendant harbored “a purpose or willingness to commit the
act” of violently pulling away from Schmidt and assuming a fighting stance in response
to Schmidt’s efforts to guide him away from the apartment. (§ 7, subd. (1).) No more

                                              8
was required to establish willfulness. Section 148, subdivision (a) contemplates “a
general intent crime, proscribing only the particular act (resist, delay, obstruct) without
reference to an intent to do a further act or achieve a future consequence.” (In re
Muhammed C., supra, 95 Cal.App.4th at p. 1329.)
       Defendant asserts he did not act willfully because “he did not know what he was
doing or what was happening around him.” There was evidence indicating defendant was
not entirely coherent at the time. Captain Cramer testified the male he escorted out of the
apartment did not appear to understand what was happening and was “out of it.”
Sergeant Schmidt testified that, as defendant was being escorted out of the apartment, “he
. . . seemed like he was not completely coherent at the time.” Officer Meyer testified
defendant was not “very responsive verbally,” and that he was in a daze.
       However, viewing the record in the light most favorable to the judgment and
presuming in support of the judgment every fact the trier of fact reasonably could infer
from the evidence (Covarrubias, supra, 1 Cal.5th at p. 890), this evidence did not
establish defendant lacked the purpose or willingness to commit the acts at issue or that
he did not act willfully (§ 7, subd. (1)). Substantial evidence supports the trial court’s
determination, and reversal is not warranted merely because the circumstances might also
reasonably be reconciled with a contrary finding. (Covarrubias, at p. 890.)

       Resisting, Delaying, or Obstructing a Peace Officer

       Defendant asserts there was not substantial evidence both that he resisted, delayed,
or obstructed Sergeant Schmidt in the performance of his duties, and that he knew
Schmidt was a peace officer.
       Taking the latter contention first, defendant relies on In re A.L. (2019)
38 Cal.App.5th 15. In that case, a panel of the Sixth Appellate District concluded:
“Willfully is most naturally read as synonymous with knowingly, because ‘ “the term
‘willfully’ . . . imports a requirement that ‘the person knows what he is doing.’ ” ’


                                              9
[Citations.] When ‘willfully’ is the mental state required for a crime, the perpetrator must
have actual knowledge of the relevant facts. [Citation.] Therefore, section 148,
subdivision (a)(1)—like the similar offense described by section 69—requires that a
defendant have actual knowledge he or she is resisting an officer in the performance of
duty.” (Id. at p. 22.)
       Another panel of the Sixth Appellate District subsequently declined to follow
In re A.L., holding that “section 148, subdivision (a)(1) does not require actual
knowledge.” (People v. Mackreth (2020) 58 Cal.App.5th 317, 334 (Mackreth).) The
Mackreth court explained, “the word ‘willfully’ is defined in the Penal Code, and its
definition does not encompass a requirement of actual knowledge.” (Id. at p. 330,
discussing § 7, subd. (1).) Considering the legislative history of section 148, subdivision
(a)(1) and section 69, the Mackreth court noted, “[b]y simultaneously enacting these two
related statutes in 1872 and using ‘willfully’ to describe the required mental state for a
section 148 offense but ‘knowingly’ to describe the required mental state for a section 69
resisting offense, the Legislature clearly expressed its decision to require different mental
states for the two offenses.” (Mackreth, at p. 331.) The Mackreth court also found it
significant that in 1997 the Legislature amended “section 148 to add subdivision (a)(2),
which uses ‘knowingly and maliciously’ to describe the mental state required for the
related offense of disrupting, impeding, or interfering with a police communication,
provid[ing] further evidence of the Legislature’s recognition that ‘willfully’ in section
148, subdivision (a)(1) is not equivalent to actual knowledge.” (Ibid.) Finally, the
Mackreth court noted that because the 1997 amendment took place long after the court in
People v. Lopez (1986) 188 Cal.App.3d 592 held that section 148, subdivision (a)(1) did
not require actual knowledge, the Legislature’s failure to change the “willfully” language
of section 148, subdivision (a)(1) in light of Lopez was “another strong indicator that the
Legislature did not intend for a section 148, subdivision (a)(1) offense to require actual
knowledge.” (Mackreth, at p. 332; see People v. Weidert (1985) 39 Cal.3d 836, 844

                                             10
[“The enacting body is deemed to be aware of existing laws and judicial constructions in
effect at the time legislation is enacted”].) We are persuaded by Mackreth and decline to
follow In re A.L. As such, the People were required to prove defendant knew or should
have known Sergeant Schmidt was a police officer.
       Sergeant Schmidt and Officer Meyer both arrived in marked patrol vehicles. They
were both wearing police uniforms. When they pounded on the apartment door, they
announced they were from the police department, although the evidence suggests
defendant was sleeping at this time. After defendant was escorted out of his apartment,
Schmidt followed him as he walked around the area. As Schmidt attempted to steer
defendant to medical personnel and tried to prevent him from going back into his
apartment, defendant would look at Schmidt, who was in his uniform, and scowl, “not in
an aggressive manner but almost like what are you doing, like, who are you.” When
Schmidt grabbed defendant’s arm and defendant turned on him, Schmidt and defendant
were “looking straight at each other.” At the time, there were police, fire department, and
medical personnel on site. Based on the foregoing, we conclude substantial evidence
supports the conclusion defendant knew or should have known Schmidt was a police
officer.
       As for whether defendant resisted, delayed, or obstructed Sergeant Schmidt, after
defendant walked around outside of his apartment for a bit, he started walking back
toward the apartment. Officers did not want defendant returning to the apartment
because (1) it was not known to be safe from smoke and related unknown hazards, and
(2) defendant had displayed aggression towards at least one firefighter, and firefighters
were still working in the apartment. At least once, Schmidt told defendant, “you can’t go
into the apartment.” Additionally, Schmidt repeatedly tried to steer defendant away from
his apartment and towards medical personnel. After Schmidt grabbed defendant’s arm,
defendant pulled away from Schmidt really hard. Defendant pulled or “rip[ped]” away
from Schmidt really hard, spun around, and faced him. He raised his arms, “like we’re

                                            11
going to fight right there in . . . the entryway.” Defendant and Schmidt were “looking
straight at each other.” According to Officer Meyer, defendant turned around “very
aggressively” to face Schmidt. To Meyer, “it looked like . . . [defendant] was going to
assault . . . Schmidt.” This constitutes substantial evidence defendant resisted, delayed,
or obstructed Schmidt in the discharge of his duties. (§ 148, subd. (a)(1).)
       To the extent defendant contends there must be a showing Sergeant Schmidt
attempted to detain him, the statute does not contain such a requirement. (§ 148, subd.
(a)(1).) Defendant relies on In re Charles G. (2017) 14 Cal.App.5th 945 for the
proposition that the “focus of the inquiry is whether [defendant] resisted efforts to detain
him.” However, whether the defendant resisted efforts to detain him was simply the
focus in that case based on the juvenile court’s findings. (Id. at p. 957.)

       Sergeant Schmidt Was Lawfully Performing His Duties

       Defendant asserts Sergeant Schmidt “was not lawfully performing his duties
because his actions amounted to an unreasonable seizure and excessive force, and were
not justified by exigent circumstances or the community caretaking exceptions.”
       The “ ‘touchstone for all issues’ ” under both the Fourth Amendment of the United
States Constitution and article I, section 13, of the California Constitution is
“ ‘reasonableness.’ ” (People v. Buza (2018) 4 Cal.5th 658, 670; see Riley v. California
(2014) 573 U.S. 373.) “The Fourth Amendment does not proscribe all state-initiated
searches and seizures; it merely proscribes those which are unreasonable.” (Florida v.
Jimeno (1991) 500 U.S. 248, 250.) A seizure occurs “ ‘when the officer, by means of
physical force or show of authority, has in some way restrained the liberty of a
citizen . . . .’ ” (Florida v. Bostick (1991) 501 U.S. 429, 434.) Any alleged seizure or
detention here appears to have occurred, at least in part, in the entryway of defendant’s
apartment or apartment building.




                                              12
          “ ‘ “A long-recognized exception to the warrant requirement exists when ‘exigent
circumstances’ make necessary the conduct of a warrantless search.” ’ [Citation.] The
term ‘exigent circumstances’ describes ‘ “ ‘an emergency situation requiring swift action
to prevent imminent danger to life or serious damage to property, or to forestall the
imminent escape of a suspect or destruction of evidence.’ ” ’ ” (People v. Ovieda (2019)
7 Cal.5th 1034, 1041 (Ovieda).) “ ‘ “ ‘[I]n each case the claim of an extraordinary
situation must be measured by the facts known to the officers.’ ” ’ ” (Ibid.) The high
court has “found exigency when an entry or search appears reasonably necessary to
render emergency aid, whether or not a crime might be involved.” (Id. at pp. 1041-1042.)
“ ‘Numerous state and federal cases have recognized that the Fourth Amendment does
not bar police officers from making warrantless entries and searches when they
reasonably believe that a person within is in need of immediate aid. . . . “The need to
protect or preserve life or avoid serious injury is justification for what would be otherwise
illegal absent an exigency or emergency.” ’ ” (Id. at p. 1042.) “ ‘Accordingly, law
enforcement officers may enter a home without a warrant to render emergency assistance
to an injured occupant or to protect an occupant from imminent injury.’ ” (Ibid.) “Thus,
the exigent circumstances exception applies to situations requiring prompt police action.”
(Ibid.)
          “A burning building clearly presents an exigency of sufficient proportions to
render a warrantless entry ‘reasonable.’ ” (Michigan v. Tyler (1978) 436 U.S. 499, 509;
see also People v. Poulson (1998) 69 Cal.App.4th Supp. 1, 5 [a “ ‘myriad of
circumstances could fall within the terms “exigent circumstances” ’ ” including “ ‘smoke
coming out a window or under a door’ ”].) “[A] warrantless entry in response to an
actively suicidal person may be justified to prevent injury. ‘[T]he threat an individual
poses to himself may create an exigency that makes the needs of law enforcement so
compelling that a warrantless entry is objectively reasonable under the Fourth
Amendment.’ ” (Ovieda, 7 Cal.5th at p. 1042.)

                                               13
       Here, police and fire personnel responded to defendant’s apartment based on
reports of a structure fire. Upon arriving, they found defendant’s apartment was filled
with smoke and a fire alarm was going off. After fire personnel escorted defendant out of
the apartment, defendant, who was somewhat incoherent and “out of it,” started to go
back into his apartment where firefighters were still at work. Sergeant Schmidt stopped
defendant from going back in by grabbing his arm. Schmidt stopped defendant because it
was not safe for him to return to his apartment due to the smoky and related unknown
conditions. Schmidt believed defendant going back into his apartment constituted a risk
to defendant’s safety as well as to the safety of firefighters inside the apartment. Officer
Meyer did not want defendant going back into the apartment both because of the smoke
and based on defendant’s aggression towards one of the firefighters. We conclude that
substantial evidence supports the conclusion that police reasonably believed exigent
circumstances warranted their preventing defendant from reentering his apartment.
       Citing Ovieda, defendant asserts a police officer’s “subjective intent to ensure
[defendant’s] safety is irrelevant.” This may be true, but it does not help defendant here.
“ ‘An action is “reasonable” under the Fourth Amendment, regardless of the individual
officer’s state of mind, “as long as the circumstances, viewed objectively, justify [the]
action.” [Citation.] The officer’s subjective motivation is irrelevant.’ ” (Ovieda, supra,
7 Cal.5th at p. 1052, quoting Brigham City v. Stuart (2006) 547 U.S. 398, 404.)
However, we have concluded the circumstances, viewed objectively, justified Sergeant
Schmidt’s action in grabbing defendant’s arm and preventing him from reentering his
apartment.
       Defendant also asserts, in passing and without analysis or citation to authority, that
Sergeant Schmidt was not lawfully performing his duties because he used excessive
force. “It is the appellant’s burden to demonstrate the existence of reversible error.” (Del
Real v. City of Riverside (2002) 95 Cal.App.4th 761, 766.) “To demonstrate error,
appellant must present meaningful legal analysis supported by citations to authority and

                                             14
citations to facts in the record that support the claim of error. [Citations.] When a point
is asserted without argument and authority for the proposition, ‘it is deemed to be without
foundation and requires no discussion by the reviewing court.’ ” (In re S.C. (2006)
138 Cal.App.4th 396, 408.) Hence, conclusory claims of error such as this will fail.
(Ibid.)

          Conclusion

          Substantial evidence supported the trial court’s determinations. Accordingly, the
trial court did not abuse its discretion in revoking and reinstating probation and extending
probation to November 16, 2020. Defendant’s due process argument is premised on his
assertion that substantial evidence did not support the trial court’s determination and that
the People failed to proffer sufficient evidence to prove a probation violation by a
preponderance of the evidence. Because we have reached a contrary conclusion,
defendant’s due process claim is without merit.

                                        DISPOSITION
          The judgment is affirmed.




                                                   HULL, Acting P. J.


We concur:




ROBIE, J.




KRAUSE, J.

                                              15